Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, 13, and 20 have been amended in the response filed 9/28/2021.
Claims 12 and 24 have been cancelled. 
Claims 1-11 and 13-23 are currently pending and considered below. 

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the steps of: 

determining a pattern of infection transmission by generating a graphical model based upon: (i) the determined intrinsic probability of infection for the patient and (ii) determined similarity scores between the patient and each of a plurality of other patients; and
determining the infection risk probability for the patient based upon the generated graphical model and a determined intrinsic probability of infection for the plurality of other patients.

However, no description of how these steps are actually performed is provided in the specification.  
For computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)).  
In the instant application, no guidance is provided how to program a computer to take the inputs of "the first synthetic image and the second synthetic image,” “the intrinsic probability of patients based upon similarity scores between the patient and the other patients,” and “the graphical model and the intrinsic probability of infection for the patient and the other patients,” and output “an intrinsic probability of infection for the patient,” “patterns of infection transmission,” and “the infection risk probability for the patient.” While a physician may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-11 and 13-23 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-11 and 13-23, recites: A method of determining the infection risk probability for a patient, comprising: 
encoding physiological data of the patient into a first synthetic image; 
encoding environmental data of the patient into a second synthetic image; 
determining an intrinsic probability of infection for the patient based upon the first synthetic image and the second synthetic image using a machine learning model;
determining a pattern of infection transmission by generating a graphical model based upon: (i) the determined intrinsic probability of infection for the patient and (ii) determined similarity scores between the patient and each of a plurality of other patients; and
determining the infection risk probability for the patient based upon the generated graphical model and a determined intrinsic probability of infection for the plurality of other patients, wherein determining the infection risk probability for the patient is based on a weighed sum of the intrinsic probability of infection of the other patients, and wherein the determined similarity scores are used as weights.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine a patient’s risk of infection. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/ evaluations/ judgments/ analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could determine the infection risk probability for a patient in their mind. For example, by comparing patterns of infection transmission and intrinsic probability of infection for the patient. 
Dependent Claims 2-11 and 14-23 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-6, 8-11, 14-18, and 20-23 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 7 and 19 merely recite outputting data, and only adds extra-solution activity.

Step 2A of the Alice/Mayo Test - Prong Two
A method of determining the infection risk probability for a patient, comprising: 
encoding physiological data of the patient into a first synthetic image; 
encoding environmental data of the patient into a second synthetic image; 
determining an intrinsic probability of infection for the patient based upon the first synthetic image and the second synthetic image using a machine learning model;
determining patterns of infection transmission by generating a graphical model based upon the intrinsic probability of patients based upon similarity scores between the patient and the other patients; and
determining the infection risk probability for the patient based upon the graphical model and the intrinsic probability of infection for the patient and the other patients.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-11 and 13-23 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “using a machine learning model,” “generating a graphical model,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paras. [0039], discussing the machine learning model; [0059] discussing the graphical model; and [0057] – [0063] of the Present Specification.
Well-Understood, Routine, Conventional Activity – for example, the recitation of “encoding physiological data of the patient into a first synthetic image,” “encoding environmental data of the patient into a second synthetic image,” which amounts to storing and retrieving information in memory, see MPEP 2106.05(d).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “based upon the first synthetic image and the second synthetic image,” “based upon the intrinsic probability of patients based upon similarity scores between the patient and the other patients,” and “based upon the graphical model and the intrinsic probability of see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “A method of determining the infection risk probability for a patient,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “based upon the first synthetic image and the second synthetic image,” “based upon the intrinsic probability of patients based upon similarity scores between the patient and the other patients,” and “based upon the graphical model and the intrinsic probability of infection for the patient and the other patients,” which amount to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)
Prior art indicates that machine learning and a graphical representation, as claimed, are well-understood, routine, conventional activity in the field 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028 disclosing a machine-learning model
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030 disclosing a graphical user interface
The recitation of “based upon the first synthetic image and the second synthetic image,” “based upon the intrinsic probability of patients based upon similarity scores between the patient and the other patients,” and “based upon the graphical model and the intrinsic probability of infection for the patient and the other patients,” which amounts to selecting a particular data source or type of data to be manipulated see MPEP 2106.05(g)
Similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), selecting information based on types of information and availability of information in a power-grid environment, for collection, analysis and display is insignificant extra solution activity
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “encoding physiological data of the patient into a first synthetic image,” “encoding environmental data of the patient into a second synthetic image”
Dependent Claims 2-11 and 14-23 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the “processing” feature of dependent Claims 6 and 18), storing and retrieving information in memory (e.g., the “encode” feature of dependent Claim 2-4 and 14-16), and linking the abstract idea to a particular technological environment or field of use (e.g. the “patient” feature of dependent Claims 7-8 and 19-20; the “wherein” feature of dependent Claims 5, 9-11, 17, 21-23).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
Therefore, whether taken individually or as an ordered combination, Claims 1-11 and 13-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-15, and 18-22 as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0055141 to Jamil, et al. (“Jamil”) in view of U.S. Patent Publication No. 2017/0372169 to Li (“Li”) in further view of U.S. Patent Publication No. 2015/0335308 to Pedrizzetti, et al. (“Pedrizzetti”)

Regarding claim 1, Jamil discloses: 
A method of determining the infection risk probability for a patient, comprising: (Abstract: methods for predicting possible outcomes in a multi-factored disease, disorder or condition)
encoding physiological data of the patient; (para. [0086]: receiving diagnostic factors, which includes physiological data, see para. 0086)
encoding environmental data of the patient; (para. [0086]: receiving diagnostic factors, which includes environmental data, see para. 0086) 
determining an intrinsic probability of infection for the patient based upon the first synthetic image and the second synthetic image; (para. [0036]: performing a discriminant analysis on two or more diagnostic factors to predict a possible outcome, which would include the probability of infection, see para. 0022) 
determining a pattern of infection transmission by generating a graphical model (para. [0041]: using CHAID to find patterns, to develop a classification tree, which can be a graphical model (see para. 0125) of the diagnostic factors) based upon: (i) the determined intrinsic probability of infection for the patient (para. [0151]: the classification tree can be related to intrinsic properties of patients, such as genotype) and (ii) determined similarity scores between the patient and each of a plurality of other patients; and (para. [0036]: the system uses discriminant analysis, which includes identifying similarities between the subject and a group of patients, to create a determinant function score (para. 0072) and develop a graphic illustration of the analysis, para. 0074)
determining the infection risk probability for the patient based upon the generated graphical model and a determined intrinsic probability of infection for the plurality of other patients (para. [0036]: predicting a possible outcome, which would include the probability of infection, see para. 0022), wherein determining the infection risk probability for the patient is based on the intrinsic probability of infection of the other patients. (para. [0036]: predicting a possible outcome, which would include the probability of infection, see para. 0022, by analyzing two or more diagnostic factors)
However, the method of Jamil does not explicitly teach that data is encoded into first and second synthetic images; determining a probability based on the first and second synthetic images using a machine learning model; a weighed sum and wherein the determined similarity scores are used as weights.
Li teaches that it was old and well known at the time of filing in the art of healthcare to encode data into a first synthetic image (Li, para. [0009]: selecting and associating a classifier with an image) into a second synthetic image; (Li, para. [0047]: the process of selecting and associating classifiers with an image occurs with multiple images, see para. 0048).
Li also teaches that it was old and well known at the time of filing in the art of healthcare determine a probability using a machine learning model; (Li, para. [0080]: using machine learning to train a classification model to obtain a set of image classifiers, which is used to determine a probability/similarity, see para. 0084).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamil to encode physiological and environmental data into first and second synthetic images, and determining a probability based on the first and second synthetic images using a machine learning model, as taught by Li, in order to recognize common image classifications, because Li teaches these methods are beneficial to computerized decision-making (Li, para. 0004).
 that it was old and well known at the time of filing in the art of healthcare to use a weighed sum (Pedrizzetti, para. [0024]: summing calculated vector fields with desired relative weights) and wherein the determined similarity scores are used as weights (Pedrizzetti, para. [0024]: summing calculated vector fields with desired relative weights). Pedrizzetti teaches using weighted variables to generate a pressure gradient. Jamil discloses using variables to determine similarity score. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Jamil and Li to use weighted variables, as taught by Pedrizzetti, in order to improve automated medical diagnosis, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 2, the combination of Jamil and Li discloses each of the limitations of claim 1 as discussed above. However, Jamil does not explicitly teach wherein the first synthetic image is a radar-type chart where each data parameter of the physiological data is encoded by an angle, the time and effective duration of the data parameter is encoded by the position and length of a segment on a radius, and the value of the data parameter is encoded as a gray scale value for the portion of the first synthetic image corresponding to the data parameter.
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the first synthetic image is a radar-type chart (Pedrizzetti, Fig. 5: radar-type pie chart) where each data parameter of the physiological data is encoded by an angle (Pedrizzetti, para. [0097], Fig. 5: the segments 15 and 16 indicate physiological data such as the momentum point towards the aortic valve direction within the base), the time and effective duration of the data parameter is encoded by the position and length of a segment on a radius (Pedrizzetti, para. [0097], Fig. 5: the segments 15 and 16 indicate gradients, which are summed over the time frames), and the value of the data parameter is encoded as a gray scale value for the portion of the first synthetic image corresponding to the data parameter (Pedrizzetti, para. [0097], Fig. 5: the segments are colored (colors or grey values), wherein the shade corresponds to the amount of the summed gradients).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the first synthetic image is a radar-type chart where each data parameter of the physiological data is encoded by an angle, the time and effective duration of the data parameter is encoded by the position and length of a segment on a radius, and the value of the data parameter is encoded as a gray scale value for the portion of the first synthetic image corresponding to the data parameter, as taught by Pedrizzetti, in order to improve automated medical diagnosis, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the radius encoding of the data proceeds from the center of to the outer boundaries of the circle along the radius (Pedrizzetti, para. [0036]: a pie chart, which would contains segments from the center to the outer boundary) based upon the time of the data parameter from the earliest time to the most recent time. (Pedrizzetti, para. [0037]: the segment of a pie chart create a histogram during a time frame, which would include earliest to most recent times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the radius encoding of the data proceeds from the center of to the outer boundaries of the circle along the radius based upon the time of the data parameter from the earliest time to the most recent time, as taught by 

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above, and further discloses:
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include further comprising processing the first synthetic image and the second synthetic image into a predetermined number of image pixels with discrete values before determining an intrinsic probability of infection for the patient. (Pedrizzetti, para. [0036]: generating pie charts, such as Figs. 5 and 6, which would require pixels with discrete greyscale values to be displayed)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include processing the first synthetic image and the second synthetic image into a predetermined number of image pixels with discrete values before determining an intrinsic probability of infection for the patient, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
the patient facility indicating the location of the patients in the facility and the barriers separating the patients. (Jamil, para. [0029]: patient demographic factors, including location).
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare include further comprising generating a lattice representation (Pedrizzetti, para. [0092]: a lattice image/representation).


Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the graphical model includes a node for each patient of the plurality of patients and one or more edges between nodes indicating the determined similarity metric between the patients (Jamil, para. [0036]: performing a discriminant analysis includes identifying similarities between groups) 
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare include wherein the graphical model is based upon the lattice representation. (Pedrizzetti, para. [0092]: a lattice image/representation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include generating a lattice representation, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above. Jamil discloses comparing the similarity between two patients (Jamil, para. 0026: comparing treatments of different patients with leukemia) and images of the two patients (Jamil, para. 0018: and considering patient elements, such as CT scans).
Li teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the similarity metric is based upon the first synthetic images and the second synthetic images. (Li, para. [0045]: determining a similarity of two images).


Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
Li teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the similarity metric between two patients is based upon the distance between the two patients (Li, para. [0078]: determining a distance between each object).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the similarity metric between two patients is based upon the distance between the two patients based upon, as taught by Li, in order to recognize certain objects in an image and patterns for a given individual, because Li teaches these methods are beneficial to computerized decision-making (Li, para. 0004).
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include based upon the lattice representation. (Pedrizzetti, para. [0092]: a lattice image/representation)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include a lattice representation, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 13, Jamil discloses:
A non-transitory machine-readable storage medium encoded with instructions for deterring the infection risk probability for a patient, comprising: (Abstract: methods for predicting possible outcomes in a multi-factored disease, disorder or condition)
instructions for encoding physiological data of the patient; (para. [0086]: receiving diagnostic factors, which includes physiological data, see para. 0086)
instructions for encoding environmental data of the patient; (para. [0086]: receiving diagnostic factors, which includes environmental data, see para. 0086)
instructions for determining an intrinsic probability of infection for the patient based upon the first synthetic image and the second synthetic image; (para. [0036]: performing a discriminant analysis on two or more diagnostic factors to predict a possible outcome, which would include the probability of infection, see para. 0022)
instructions for generating a graphical model (para. [0041]: using CHAID to find patterns, to develop a classification tree, which can be a graphical model (see para. 0125) of the diagnostic factors) based upon: (i) the determined intrinsic probability of infection for the patient (para. [0151]: the classification tree can be related to intrinsic properties of patients, such as genotype) and (ii) determined similarity scores between the patient and each of a plurality of other patients; and (para. [0036]: the system uses discriminant analysis, which includes identifying similarities between the subject and a group of patients, to create a determinant function score (para. 0072) and develop a graphic illustration of the analysis, para. 0074)
instructions for determining the infection risk probability for the patient based upon the generated graphical model and a determined intrinsic probability of infection for the plurality of other patients (para. [0036]: predicting a possible outcome, which would include the probability of infection, see para. 0022), wherein determining the infection risk probability for the patient is based on the intrinsic probability of infection of the other patients. (para. [0036]: predicting a possible outcome, which would include the probability of infection, see para. 0022, by analyzing two or more diagnostic factors)
However, the method of Jamil does not explicitly teach that data is encoded into first and second synthetic images; and determining a probability based on the first and second synthetic images using a machine learning model; a weighed sum and wherein the determined similarity scores are used as weights.
Li teaches that it was old and well known at the time of filing in the art of healthcare to encode data into a first synthetic image (Li, para. [0009]: selecting and associating a classifier with an image) into a second synthetic image; (Li, para. [0047]: the process of selecting and associating classifiers with an image occurs with multiple images, see para. 0048).
Li also teaches that it was old and well known at the time of filing in the art of healthcare determine a probability using a machine learning model; (Li, para. [0080]: using machine learning to train a classification model to obtain a set of image classifiers, which is used to determine a probability/similarity, see para. 0084).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamil to encode physiological and environmental data into first and second synthetic images, and determining a probability based on the first and second synthetic images using a machine learning model, as taught by Li, in order to recognize common image classifications, because Li teaches these methods are beneficial to computerized decision-making (Li, para. 0004).
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare to use a weighed sum (Pedrizzetti, para. [0024]: summing calculated vector fields with desired relative weights) and wherein the determined similarity scores are used as weights (Pedrizzetti, para. [0024]: summing calculated vector fields with desired relative weights). Pedrizzetti teaches using weighted variables to generate a pressure gradient. Jamil discloses using variables to determine similarity score. 


Regarding claim 14, the combination discloses each of the limitations of claim 13 as discussed above. However, Jamil does not explicitly teach wherein the first synthetic image is a radar-type chart where each data parameter of the physiological data is encoded by an angle, the time and effective duration of the data parameter is encoded by the position and length of a segment on a radius, and the value of the data parameter is encoded as a gray scale value for the portion of the first synthetic image corresponding to the data parameter.
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the first synthetic image is a radar-type chart (Pedrizzetti, Fig. 5: radar-type pie chart) where each data parameter of the physiological data is encoded by an angle (Pedrizzetti, para. [0097], Fig. 5: the segments 15 and 16 indicate physiological data such as the momentum point towards the aortic valve direction within the base), the time and effective duration of the data parameter is encoded by the position and length of a segment on a radius (Pedrizzetti, para. [0097], Fig. 5: the segments 15 and 16 indicate gradients, which are summed over the time frames), and the value of the data parameter is encoded as a gray scale value for the portion of the first synthetic image corresponding to the data parameter (Pedrizzetti, para. [0097], Fig. 5: the segments are colored (colors or grey values), wherein the shade corresponds to the amount of the summed gradients).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the first synthetic image is a 

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the radius encoding of the data proceeds from the center of to the outer boundaries of the circle along the radius (Pedrizzetti, para. [0036]: a pie chart, which would contains segments from the center to the outer boundary) based upon the time of the data parameter from the earliest time to the most recent time. (Pedrizzetti, para. [0037]: the segment of a pie chart create a histogram during a time frame, which would include earliest to most recent times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the radius encoding of the data proceeds from the center of to the outer boundaries of the circle along the radius based upon the time of the data parameter from the earliest time to the most recent time, as taught by Pedrizzetti, in order to improve automated medical diagnosis, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 18, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
 that it was old and well known at the time of filing in the art of healthcare determine include instructions for processing the first synthetic image and the second synthetic image into a predetermined number of image pixels with discrete values before determining an intrinsic probability of infection for the patient. (Pedrizzetti, para. [0036]: generating pie charts, such as Figs. 5 and 6, which would require pixels with discrete greyscale values to be displayed)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include processing the first synthetic image and the second synthetic image into a predetermined number of image pixels with discrete values before determining an intrinsic probability of infection for the patient, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 19, the combination discloses each of the limitations of claim 13 as discussed above, and further discloses:
the patient facility indicating the location of the patients in the facility and the barriers separating the patients. (Jamil, para. [0029]: patient demographic factors, including location).
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include instructions for generating a lattice representation (Pedrizzetti, para. [0092]: a lattice image/representation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include generating a lattice representation, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

claim 20, the combination discloses each of the limitations of claim 19, as discussed above, and further discloses:
wherein the graphical model includes a node for each patient of the plurality of patients and one or more edges between nodes indicating the determined similarity metric between the patients (Jamil, para. [0036]: performing a discriminant analysis includes identifying similarities between groups) 
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the graphical model is based upon the lattice representation. (Pedrizzetti, para. [0092]: a lattice image/representation)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the graphical model is based upon the lattice representation, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Regarding claim 21, the combination discloses each of the limitations of claim 20, as discussed above. Jamil discloses comparing the similarity between two patients (Jamil, para. 0026: comparing treatments of different patients with leukemia) and images of the two patients (Jamil, para. 0018: and considering patient elements, such as CT scans).
Li teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the similarity metric is based upon the first synthetic images and the second synthetic images. (Li, para. [0045]: determining a similarity of two images).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the similarity metric is based upon the first synthetic images and the second synthetic images, as taught by Li, in order to recognize common image classifications, because Li teaches these methods are beneficial to computerized decision-making (Li, para. 0004).

Regarding claim 22, the combination discloses each of the limitations of claim 21, as discussed above, and further discloses:
Li teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the similarity metric between two patients is based upon the distance between the two patients (Li, para. [0078]: determining a distance between each object).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the similarity metric between two patients is based upon the distance between the two patients based upon, as taught by Li, in order to recognize certain objects in an image and patterns for a given individual, because Li teaches these methods are beneficial to computerized decision-making (Li, para. 0004).
Pedrizzetti teaches that it was old and well known at the time of filing in the art of healthcare determine include based upon the lattice representation. (Pedrizzetti, para. [0092]: a lattice image/representation)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include a lattice representation, because Pedrizzetti teaches these methods are beneficial to computerized decision-making (Pedrizzetti, para. 0003).

Claims 11 and 23, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0055141 to Jamil, et al. (“Jamil”) in view of U.S. Patent Publication No. 2017/0372169 to Li (“Li”) in further view of U.S. Patent Publication No. 2015/0335308 to Pedrizzetti, et al. (“Pedrizzetti”) in further view of U.S. Patent Publication No. 2010/0332258 to Dahlke, et al. (“Dahlke”)

claim 11, the combination discloses each of the limitations of claim 10 as discussed above. However, the combination of Jamil and Li does not explicitly recite wherein the similarity metric between two patients is further based upon the barriers between the two patients.
Dahlke teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the similarity metric between two patients is further based upon the barriers between the two patients. (Dahlke, para. [0038]: a barrier score that identifies similarities, such as financial barrier, see para. 0031, between patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the similarity metric between two patients is further based upon the barriers between the two patients, because Dahlke teaches these methods are beneficial to patient retention (Dahlke, para. 0010).

Regarding claim 23, the combination discloses each of the limitations of claim 22 as discussed above However, the combination of Jamil and Li does not explicitly recite wherein the similarity metric between two patients is further based upon the barriers between the two patients.
Dahlke teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the similarity metric between two patients is further based upon the barriers between the two patients. (Dahlke, para. [0038]: a barrier score that identifies similarities, such as financial barrier, see para. 0031, between patients)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the similarity metric between two patients is further based upon the barriers between the two patients, because Dahlke teaches these methods are beneficial to patient retention (Dahlke, para. 0010).

Claims 4 and 16 as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0055141 to Jamil, et al. (“Jamil”) in view of U.S. Patent Publication No. 2017/0372169 to Li (“Li”) in further view of U.S. Patent Publication No. 2015/0335308 to Pedrizzetti, et al. (“Pedrizzetti”) in further view of U.S. Patent Publication No. 2008/0275309 to Stivoric, et al. (“Stivoric”)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above. However, the combination of Jamil and Li does not explicitly recite wherein the second synthetic image is a circular slice-based image where each day includes the same angular extent and each environmental parameter is encoded as a slice of a day wherein the angular extent of the slice indicates the duration of the environmental parameter and the gray scale value of the slice indicated a code associated with the environmental parameter.
Stivoric teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the second synthetic image is a circular slice-based image (Stivoric, Fig. 6: pie charts 165, 170) where each day includes the same angular extent and each environmental parameter is encoded as a slice of a day (Stivoric, para. [0098]: selectable time periods 195 include days, which are displayed in a pie chart and include environmental factors such as water consumption) wherein the angular extent of the slice indicates the duration of the environmental parameter (Stivoric, para. [0098]: the displayed nutritional value includes the time and duration of meals) and the gray scale value of the slice indicated a code associated with the environmental parameter (Stivoric, Fig. 6: color/grey scale coding of each slice of the charts 165/170).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the second synthetic image is a circular slice-based image where each day includes the same angular extent and each environmental parameter is encoded as a slice of a day wherein the angular extent of the slice 

Regarding claim 16, the combination discloses each of the limitations of claim 13 as discussed above, and further discloses:
Stivoric teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the second synthetic image is a circular slice-based image (Stivoric, Fig. 6: pie charts 165, 170) where each day includes the same angular extent and each environmental parameter is encoded as a slice of a day (Stivoric, para. [0098]: selectable time periods 195 include days, which are displayed in a pie chart and include environmental factors such as water consumption) wherein the angular extent of the slice indicates the duration of the environmental parameter (Stivoric, para. [0098]: the displayed nutritional value includes the time and duration of meals) and the gray scale value of the slice indicated a code associated with the environmental parameter (Stivoric, Fig. 6: color/grey scale coding of each slice of the charts 165/170).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the second synthetic image is a circular slice-based image where each day includes the same angular extent and each environmental parameter is encoded as a slice of a day wherein the angular extent of the slice indicates the duration of the environmental parameter and the gray scale value of the slice indicated a code associated with the environmental parameter, as taught by Stivoric, in order to improve health monitoring and display, because Stivoric teaches these methods are beneficial to computerized health monitoring and display (Stivoric, para. 0013).

Claims 5 and 17 as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0055141 to Jamil, et al. (“Jamil”) in view of U.S. Patent Publication No. 2017/0372169 to Li (“Li”) in further view of U.S. Patent Publication No. 2015/0335308 to Pedrizzetti, et al. (“Pedrizzetti”) in further view of U.S. Patent Publication No. 2008/0275309 to Stivoric, et al. (“Stivoric”) in further view of U.S. Patent Publication No. 2015/0040052 to Noel, et al. (“Noel”)

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above. However, the combination of Jamil and Li does not explicitly recite wherein the radius of the slice indicates the total duration of all environmental parameters for the day.
Noel teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the radius of the slice indicates the total duration of all environmental parameters for the day (Noel, para. [0046]: the radius of a wedge indicates the value of a metric, and metrics can include time, see para. 0059).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include wherein the radius of the slice indicates the total duration of all environmental parameters for the day, as taught by Noel, in order to improve computerized data visualization, because Noel teaches these methods are beneficial to computerized health monitoring and data visualization (Noel, para. 0012).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
Noel teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the radius of the slice indicates the total duration of all environmental parameters for the day (Noel, para. [0046]: the radius of a wedge indicates the value of a metric, and metrics can include time, see para. 0059).


Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 9/28/2021, with respect to the 35 USC § 112(b) rejection of claims 1-11 and 13-23 have been considered and are persuasive. 

Applicant’s arguments and amendments, filed on 9/28/2021, with respect to the 35 USC § 112(a) rejection of claims 1-11 and 13-23 have been considered but are not persuasive. 
The citations provided by Applicant provide only that “synthetic images” are input to the model, and a risk of infection is output by the model. The only explanation of how this occurs is that more weight is given to more recent information.
For the reasons set forth in the 35 USC § 112(a) rejection of claims 1-11 and 13-23 above, the rejection is maintained. Applicant’s argument is not persuasive.

Applicant’s arguments and amendments, filed on 9/28/2021, with respect to the 35 USC § 101 rejection of claims 1-11 and 13-23 have been considered but are not persuasive. 
Applicant states that, “the human mind cannot encode physiological data of a patient into a first synthetic image. The human mind cannot encode environmental data of a patient into a second synthetic image.” These limitations are not considered part of the abstract idea, and are classified as well-understood, routine, and conventional activity. 

Applicant states that, “the character of the claims as a whole are not directed to excluded subject matter. Rather, the claims as a whole are directed to a very specific and complex method for determining an infection risk probability for a patient.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is “directed to a very specific and complex method for determining an infection risk probability for a patient.”
Applicant states that the claims “recite a very specific method that comprises much more than generic computer components.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is a “very specific method that comprises much more than generic computer components.”
For the reasons set forth in the 35 USC § 101 rejection of claims 1-11 and 13-23 above, the rejection is maintained. Applicant’s argument is not persuasive.

Applicant’s arguments and amendments, filed on 9/28/2021, with respect to the 35 USC § 103 rejection of claims 1-11 and 13-23 have been considered but are not persuasive. 
Applicant argues that the cited paragraphs not teach the steps of encoding data. The argument is not persuasive because the Applicant has provided no argument or reasons why the cited paragraphs do not teach the encoding step. Furthermore, the Applicant has provided no citations to the Specification that limit the encoding step in any way. 
With regard to the argument that the cited references fails to teach, “the infection risk probability for the patient is based on a weighted sum of the intrinsic probability of infection of 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-11 and 13-23 above, the references cited in the rejection render amended claims 1-11 and 13-23 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686





/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686